Citation Nr: 1620028	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected fracture of the nose.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected low back disability and/or neck disability.

3.  Entitlement to service connection for disability of the upper extremities (bilateral shoulders and arms) and chest, to include as secondary to service-connected neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 1992 and from May 1994 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, in the August 2009 rating decision, the RO, in pertinent part, denied service connection for depression and sleep apnea.  In the January 2011 rating decision, the RO, in pertinent part, denied service connection for PTSD, bilateral arm pain, bilateral shoulder pain, and muscle spasms to the upper extremities and chest. 

In December 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO). 

In March 2014, these matters were remanded in order to afford the Veteran a Board hearing.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2014.  The transcript has been associated with the record.

In January 2015, the Board, in pertinent part, reopened the claim for service connection for sleep apnea and remanded the remaining issues on appeal for further development.  The Board remanded these issues again in November 2015.  The case has now been returned for appellate review. 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for sleep apnea and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At no time close in proximity to, or during, the pendency of the claim does the evidence show a current diagnosis of a disability of the upper extremities (bilateral shoulders and arms) and chest.


CONCLUSION OF LAW

The criteria for service connection for a disability of the upper extremities (bilateral shoulders and arms) and chest have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2010 letter, sent prior to the initial unfavorable decision issued in January 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2010 letter also informed the Veteran of the evidence and information necessary to substantiate his claim for service connection on a secondary basis (i.e., as secondary to his now service-connected neck disability).  Furthermore, the May 2010 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, Social Security records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded VA examinations in February 2015 and January 2016 with regard to his claimed disability of the upper extremities.  The Veteran has not alleged that such VA examinations are inadequate for adjudication purposes.  Furthermore, the Board finds that the examinations are to decide this issue as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  In this regard, such examinations failed to reveal a diagnosis of a disability of the upper extremities and, therefore, a nexus opinion is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Furthermore, in December 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO and in September 2014 before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO and undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the onset and etiology of the Veteran's claimed disability of the upper extremities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remand the Board issued to develop these claims.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim herein decided based on the current record.

As above, in March 2014, January 2015, and November 2015, the Board remanded the case for additional development.  The March 2014 remand directed that the Veteran be afforded a Board hearing which was accomplished in September 2014.  The January 2015 remand directed that records from the Social Security Administration be obtained (which was accomplished in February 2015) and that the Veteran be afforded a VA examination pertaining to his claimed disability of the upper extremities (which was accomplished in February 2015).  The November 2015 remand directed that the Veteran be afforded an additional VA examination pertaining to his claimed disability of the upper extremities (which was accomplished in January 2016) and readjudicate the claims (which was accomplished in a January 2016 supplemental statement of the case).  Therefore, the Board finds that the AOJ has substantially complied with the March 2014, January 2015, and November 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

III.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

The Veteran contends that he has a current diagnosis of a disability of the upper extremities (bilateral shoulders and arms) and chest related to his military service, to include as secondary to his service-connected neck disability.  The Veteran's service treatment records show that he was treated for a swollen neck and shoulder in August 1979 after being hit with a steel pole in the neck area.  Post-service treatment records show treatment for an acute right shoulder strain with chronic pain as early as January 2010.  A subsequent April 2010 private treatment record appears to relate the right shoulder pain to a recent motor vehicle accident.  

The Veteran submitted a claim for service connection for a disability of the upper extremities (bilateral shoulders and arms) and chest in May 2010.  He was afforded a VA examination in February 2015.  The examiner noted the Veteran's history of mild radiculopathy, specifically mild numbness of the left upper extremity.  It was
noted that the nerve root involved was C7 (middle radicular group).  However, the examiner also noted that, a 2014 cervical MRI (magnetic resonance imaging) scan was negative for DJD (degenerative joint disease) or DD (disc disease) of the cervical spine.  It was noted that, whether this is a true radiculopathy or a reflection of muscle strain in the area is difficult to assess.  However, considering the objective imaging versus subjective responses by the Veteran during the examination, as well as the differential diagnosis of radiculopathy or localized muscle strain, a reasonable physician must give more weight to the imaging.  Therefore it was less likely than not that there is true radiculopathy.

In November 2015, the Board reported the February 2015 examination findings but noted that there was no further examination with opinion as to whether the Veteran has any other disability of the upper extremities, separate and distinct from his service-connected cervical strain, that were incurred in service, or secondary to the cervical strain.  As such, the Veteran was afforded a second VA examination of the arms/shoulders in January 2016.  Significantly, this examiner wrote that no condition of the shoulder, arm or chest could be identified which could be characterized as a disability.  Specifically, the examiner noted that, consistent with the two cervical MRIs of record, no radiculopathy could be identified.  There was also no peripheral neuropathy.  The examiner wrote that, in the absence of identifiable conditions or disabilities as noted above, no nexus with the in-service cervical strain could be asserted, and no aggravation can be hypothesized.  The examiner also wrote that no condition, diagnosis or disability was identified which might in any way be a result of, be caused by, or be aggravated by the in-service cervical strain.  The examiner indicated that the Veteran's subjective complaints of diffuse "muscle spasms" which occurred "occasionally" greatly exceeded objective findings and were not objectively corroborated by physical signs at the time of the examination.

The Board finds that service connection for a disability of the upper extremities (bilateral shoulders and arms) and chest is not warranted.  While the Veteran contends that he has been diagnosed with a disability of the upper extremities, there is no indication of such a diagnosis close in proximity to, or during, the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Court has held that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this regard, while the Board acknowledges the diagnosis of acute right shoulder strain with chronic pain in January 2010.  However, such was noted to be "acute" and related to a recent motor vehicle accident.  Furthermore, the record shows that, at no time close in proximity to, or during, the pendency of the claim does the Veteran have a current diagnosis of a disability of the upper extremities.  Therefore, absent a current disability, service connection for disability of the upper extremities (bilateral shoulders and arms) and chest is not warranted. 

In this regard, the Board recognizes the Veteran's assertions that he has a disability of the upper extremities (bilateral shoulders and arms) and chest related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of disability of the upper extremities requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for disability of the upper extremities (bilateral shoulders and arms) and chest and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disability of the upper extremities (bilateral shoulders and arms) and chest.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a disability of the upper extremities (bilateral shoulders and arms) and chest is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the sleep apnea issue, several medical opinions have been obtained regarding a possible link between the Veteran's sleep apnea his service-connected fracture of the nose.  Specifically, February 2005, February 2010, February 2015, and November 2015 VA examiners all found that the Veteran's sleep apnea is not related to his service-connected fracture of the nose.  However, no opinion has been obtained as to whether the Veteran's sleep apnea is aggravated by his service-connected fracture of the nose.  Also, no opinion has been obtained as to whether the Veteran's sleep apnea is directly related to military service.  Significantly, the Veteran was discharged from his second period of military service in September 1994 and was first diagnosed with "significant obstructive sleep apnea" in December 1999.  Also, during the December 2010 RO hearing, the Veteran testified that while he was diagnosed with sleep apnea in 1999, his symptoms, particularly snoring, began during his military service.  Given the above, the Board finds that additional medical opinion is needed regarding this issue. 

With regard to the acquired psychiatric disorder issue, this issue was most recently remanded in November 2015 to obtain a medical opinion as to whether the Veteran's psychiatric disorder was proximately due to or aggravated by his low back disability.  In a December 2015 VA opinion, the examiner found that is less likely as not (less than 50/50 probability) that the Veteran's psychiatric disorder is caused or aggravated by his service-connected low back and neck disabilities.  In a February 2016 addendum opinion, the examiner included the following rationale in support of this opinion:

1. This individual had no mental health history before he entered the military. 
2. This veteran served in the military from 4/1990 until his honorable discharge in 3/1992. 
3. This veteran was found to have no active duty military mental health history at all.  Additionally, he stated and reiterated that he was not deployed to any combat zone during his military service. 
4.  The first evidence of mental health services for this veteran was in 2007 at the Waco VAMC. This was approximately 15 years after he was discharged. 
5.  In 2015, this veteran was then diagnosed by this examiner as an Unspecified Depressive Disorder during his C&P interview.  My rationale for this diagnosis was based upon his 2015 reported life stressors, as shared by this veteran in his clinical interview and taken from his medical records. The origin of these life stressors is felt to be a multitude of 2015 marital, job, financial, and other related situational factors and were not related to his military service from 1990 to 1992.  

Unfortunately, the Board finds that this opinion does not address significant positive evidence contained in the claims file.  Specifically, the opinion does not address a February 2010 VA medical opinion which noted that the Veteran's depression was related to "situational factors, specifically low back pain" and job problems.  Also, an August 2011 VA treatment record shows diagnoses of major depressive disorder, mild to moderate; R/O (rule out) dysthymic disorder; generalized anxiety disorder; and pain disorder with physical and psychological factors.  Such evidence is pertinent to whether the Veteran's acquired psychiatric disorder is related to his service-connected low back disability.  Given the above, the Board finds that additional medical opinion is needed regarding this issue.

Additionally, a review of the record shows that the Veteran has been receiving VA treatment through the Waco, Texas facility since September 1999.  However, the most recent VA medical records in the record are dated in November 2015.  Given the need to remand for addendum opinions, any outstanding VA medical records dated after November 2015 should be obtained for consideration in the Veteran's appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed sleep apnea and acquired psychiatric disorder.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed sleep apnea and psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records (to include those from the Waco facility) dated from November 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, return the claims file to the VA examiner who conducted the Veteran's February 2015 VA sleep apnea examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the February 2015 VA sleep apnea examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should opine:

(a) Whether it is at least as likely as not that the Veteran's sleep apnea (first diagnosed in December 1999) is related to the Veteran's military service, to include whether the Veteran's sleep apnea began during his military service (i.e., from June 1979 to March 1992 or from May 1994 to September 1994.)

(b) Whether it is at least as likely as not that the Veteran's sleep apnea is aggravated by his service-connected fracture of the nose.

In answering the above questions the examiner should consider the Veteran's February 2010 RO hearing testimony and other lay statements regarding the onset of his sleep apnea symptoms in service and continuity of symptomatology of his sleep apnea since service.  Any opinion expressed should be accompanied by a complete rationale. 

3.  Thereafter, return the claims file to the VA examiner who conducted the Veteran's February 2015 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the February 2015 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should opine whether such is at least as likely as not that the Veteran's psychiatric disorder is caused or aggravated by the Veteran's service-connected low back and neck disabilities.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering the above question the examiner should specifically consider:

* a February 2010 VA medical opinion which noted that the Veteran's depression was related to "situational factors, specifically low back pain" and job problems.

*  an August 2011 VA treatment record showing diagnoses of major depressive disorder, mild to moderate; R/O (rule out) dysthymic disorder; generalized anxiety disorder; and pain disorder with physical and psychological factors.  

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology of his psychiatric disorder.  Any opinion expressed should be accompanied by a complete rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


